DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: the sliding assembly comprises a support plate connected to the storage rack body, the curved slide rail is provided on one of the drawer and the support plate, and the first pulley is disposed on the other of the drawer and the support plate.
Although the closest prior art of record Lee (US 2019/0041123) teaches a rotatable storage rack, comprising a drawer (100), a storage rack body (310) for slidingly receiving the drawer, and a sliding assembly (110 and 330) disposed between the drawer and the storage rack body; wherein the sliding assembly comprises a curved slide rail (110) and a first pulley (330) moving along the curved slide rail, the curved slide rail (110) comprises a horizontal section and a bent section, and the bent section is tangent to the horizontal section and arranged at an angle (see figure 4A of Lee); when the first pulley moves along the horizontal section, the drawer is pulled out (the first pulley moves along the entire section when the drawer is pulled out); when the first pulley moves along the bent section, the drawer rotates downward (see figure 5C and 5D), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide the sliding assembly comprises a support plate connected to the storage rack body, the curved slide rail is provided on one of the drawer and the support plate, and the first pulley is disposed on the other of the drawer and the support plate, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763